Mr. Justice Wylie
announced the decision of the court to the effect—
That the question raised by the demurrer to the bill was whether the equity court had jurisdiction to settle the whole controversy to one suit, instead of having as many actions as there are liens. The liens are upon the same property, and as regards that the parties have a common interest, and they look to the same security for the payment of their claims. This is not to be regarded as a bill of interpleader. But without going into an examination of the facts, or discussing the conflicting decisions upon the subject of multifariousness in pleading, we think that under the circumstances of this case it would be more convenient to unite their claims in one bill, and settle in a simple suit a litigation which, if conducted in separate actions, will prove a very complicated and expensive proceeding. Campbell vs. Mackay, 7 Sim. 564; S. C., 1 Mylne & Craig, 603; Story’s Eq. Plead., sec. 288a and note.
The decree overruling the demurrer is sustained.